Name: Commission Regulation (EC) NoÃ 585/2006 of 11 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 12.4.2006 EN Official Journal of the European Union L 103/27 COMMISSION REGULATION (EC) No 585/2006 of 11 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 11 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 117,1 204 103,7 212 139,0 624 149,3 999 127,3 0707 00 05 052 129,4 204 47,6 999 88,5 0709 10 00 220 226,6 999 226,6 0709 90 70 052 127,4 204 56,7 999 92,1 0805 10 20 052 72,0 204 35,5 212 46,1 220 35,7 400 62,7 624 66,5 999 53,1 0805 50 10 052 44,7 624 60,5 999 52,6 0808 10 80 388 78,3 400 113,6 404 65,0 508 85,5 512 76,1 524 57,0 528 75,3 720 86,6 804 105,4 999 82,5 0808 20 50 388 81,5 512 79,1 524 48,6 528 62,4 720 69,8 999 68,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.